Title: From Thomas Jefferson to John Vaughan and Charles Willson Peale, 13 January 1802
From: Jefferson, Thomas
To: Vaughan, John,Peale, Charles Willson


          
            Gentlemen
            Washington Jan. 13. 1802.
          
          I have to acknolege the reciept of your favor of the 1st. inst. informing me that the American Philosophical society had again elected me President of the society for the ensuing year. for this mark of their continued favor, I pray you to present them a renewal of my thanks and of my profound respect. I have still to lament that my distance & other occupations leave me nothing but expressions of useless regrets that I have it not in my power to render them the services I would wish.
          Accept for yourselves, gentlemen the assurances of my esteem and high consideration.
          
            Th: Jefferson
          
        